Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-20 are pending.
Claims 18-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 9/21/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/22.

Claim Objections
Claims 1-20 are objected to because of the following informalities: the status of the claims have not been indicated (see 37 C.F.R. 1.121(c) under MPEP 714). For examination purposes, claims 18-20 are considered to be withdrawn.
Appropriate correction is required.

Claim Interpretation
The claim term “fluidic”, under broadest reasonable interpretation (BRI), means “of, relating to, or being a device that depends for operation on the pressures and flows of a fluid in precisely shaped channels” (https://www.merriam-webster.com/dictionary/fluidic).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kletzel US10502014.
Regarding independent claim 1, Kletzel discloses, in Figures 1a-1b and 2,
A fluidic agitator (Kletzel; Fig. 1a-1b and 2; extended reach tool 10 that comprises three flow paths 5 to provide a helix oscillating delivery; col. 3:59-64; col. 3:66-67 to col. 4:1-2; col. 5:18-21) comprising: a seamless insert body (Kletzel; Fig. 1a-1b and 2; extended reach tool 10 is seamless and is inserted into the wellbore) having an outer enclosure wall (Kletzel; the outer enclosure wall of the extended reach tool 10) defining an enclosed cavity (Kletzel; the enclosed cavity/volume that defines the three flow paths 5) and a plurality of inner channel walls (Kletzel; the three sets of multiple inner channel walls that form the three flow paths 5; see the labeled figure 2 below) arranged to define an inlet chamber (Kletzel; the assembly of the three first constricted chambers 6), a vortex chamber (Kletzel; the assembly of the three first expansion chambers 7), and a feedback chamber (Kletzel; the assembly of the three second constricted chambers 8) within the enclosed cavity, the inlet chamber, the vortex chamber, and the feedback chamber to create a hydraulic pulse (Kletzel; col. 3:59-64 “pulsating flow”) in a fluid stream received in the enclosed cavity (Kletzel; see the labeled figure 2 below).



    PNG
    media_image1.png
    819
    752
    media_image1.png
    Greyscale

Kletzel’s labeled Figure 2 showing the various chambers and walls.

Regarding claim 2, Kletzel discloses The fluidic agitator of claim 1, wherein the outer enclosure wall includes an inlet opening (Kletzel; Fig. 1b; the distal end at top side 2) and an outlet opening (Kletzel; Fig. 1b; the distal end at bottom end 3), wherein the inlet chamber is fluidly connected to the inlet opening, and wherein the vortex chamber is fluidly connected to the outlet opening.

Regarding claim 3, Kletzel discloses The fluidic agitator of claim 2, wherein the plurality of inner channel walls are arranged to define a first fluid path and a second fluid path between the inlet chamber and the vortex chamber (Kletzel; see the labeled figure 1a below).

    PNG
    media_image2.png
    480
    683
    media_image2.png
    Greyscale

Kletzel’s labeled Figure 1a showing the multiple fluid paths.

Regarding claim 7, Kletzel discloses The fluidic agitator of claim 2, wherein the outer enclosure wall (Kletzel; the outer enclosure wall of the extended reach tool 10) includes a body wall section extending between a first end wall section and a second end wall section (Kletzel; see the labeled figure 1a below).

    PNG
    media_image3.png
    790
    276
    media_image3.png
    Greyscale

Kletzel’s labeled Figure 1b showing the multiple wall sections.

Regarding claim 8, Kletzel discloses The fluidic agitator of claim 7, wherein the inlet opening is formed in the first end wall section, and wherein the outlet opening is formed in one of the body wall section and the second end wall section (Kletzel; Fig. 1b).

Regarding claim 10, Kletzel discloses The fluidic agitator of claim 7, further comprising a first threaded connection coupled to the first end wall section and a second threaded connection coupled to the second end wall section (Kletzel; col. 5:26-30 box and pin threaded connections).

Regarding claim 13, Kletzel discloses The fluidic agitator of claim 1, wherein the seamless insert body comprises a metal, a metal alloy, a ceramic, or a composite material (Kletzel; Fig. 2; hatch marks indicate a metallic material).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. US10830020.
Regarding independent claim 14, Xu discloses, in Figures 1-4,
A downhole tool (Xu; Fig. 1-4; tool assembly 10) comprising: a pipe (Xu; housing 20) having a cutout (Xu; Fig. 1; the cutout shown in housing 20 for mounting the insert 30) formed in a wall (Xu; the wall of the housing 20) thereof; and a fluidic agitator (Xu; insert 30) comprising a seamless insert body (Xu; the seamless insert body of the insert 30) inserted in the pipe through the cutout (Xu; Fig. 1), the seamless insert body having an outer enclosure wall (Xu; the outer enclosure wall of the insert 30) defining an enclosed cavity (Xu; the enclosed cavity of the insert 30) and a plurality of inner channel walls (Xu; the plurality of inner channel walls of insert 30 that define the chambers) arranged to define an inlet chamber (Xu; inlet chamber 32), a vortex chamber (Xu; vortex chamber 34), and a feedback chamber (Xu; feedback chamber 36) within the enclosed cavity, the inlet chamber, the vortex chamber, and the feedback chamber to create a hydraulic pulse in a fluid stream passing through the pipe (Xu; col. 5:1-3 “adapted for use as a fluidic agitator or a fluidic oscillator”).

Regarding claim 17, Xu discloses The downhole tool of claim 14, wherein the outer enclosure wall includes an inlet opening (Xu; the inlet opening/entrance to inlet chamber 32) that is fluidly connected to the inlet chamber and an outlet opening (Xu; output 38) that is fluidly connected to the vortex chamber, and wherein the inlet opening and outlet opening are open to a bore (Xu; the axial bore of housing 20) of the pipe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kletzel US10502014 alone.
Regarding claim 4, Kletzel discloses the invention substantially the same as described above, and The fluidic agitator of claim 3, wherein the plurality of inner channel walls are arranged to define a third fluid path (Kletzel; see the labeled figure 1a below) between the feedback chamber and the vortex chamber.

    PNG
    media_image2.png
    480
    683
    media_image2.png
    Greyscale

Kletzel’s labeled Figure 1a showing the multiple fluid paths.

Kletzel does not specifically teach a fourth fluid path.
Kletzel teaches a fourth fluid path (Kletzel; col. 3:66-67 “the helix oscillating delivery system comprises two or more separate fluid paths 5”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the number of fluid paths as taught by Kletzel to be four fluid paths as taught by Kletzel for the purpose of providing a desired/customized oscillation/pulsation pattern to prevent the workstring from getting stuck downhole and/or to minimize static/dynamic friction during drilling operations (Kletzel; col. 5:46-50 “to release friction”).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kletzel US10502014 in view of Nguyen et al. US20090178801.
Regarding claim 5, modified Kletzel teaches the invention substantially as claimed as described above, and The fluidic agitator of claim 4, wherein the plurality of inner channel walls are arranged to define extending between the inlet chamber and the feedback chamber and along an inner surface (Kletzel; the inner surface of the outer enclosure wall of the extended reach tool 10) of the outer enclosure wall.
Modified Kletzel does not teach a first feedback channel and a second feedback channel extending between the inlet chamber and the feedback chamber and along an inner surface of the outer enclosure wall.
Nguyen teaches a first feedback channel and a second feedback channel extending between the inlet chamber and the feedback chamber and along an inner surface of the outer enclosure wall (Nguyen; Fig. 4; [0141] two feedback passages 311/312 to provide switching for pulsating action of the fluidic oscillator 100).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fluidic agitator as taught by modified Kletzel to include a first feedback channel and a second feedback channel as taught by Nguyen for the purpose of providing switching for enhancing the pulsating action of the fluidic agitator/oscillator (Nguyen; Fig. 4; [0141] two feedback passages 311/312 to provide switching for pulsating action of the fluidic oscillator 100).

Regarding claim 6, modified Kletzel teaches the invention substantially as claimed as described above, and The fluidic agitator of claim 5, further comprising an outlet passage (Kletzel; Fig. 1b; second expansion chamber 9) formed in the outer enclosure wall, the outlet passage fluidly connected to the vortex chamber and the outlet opening (Kletzel; Fig. 1b; the distal end at bottom end 3).

Allowable Subject Matter
Claims 9, 11-12, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Schlutz et al. US20120168013 teaches a conical/cylindrical fluidic oscillator insert.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/7/22